
	
		I
		111th CONGRESS
		2d Session
		H. R. 5821
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2010
			Mr. Cohen introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require the Secretary of Energy to provide competitive
		  grants to States, Indian tribes, and local governments for rebates, loans, and
		  other incentives to eligible individuals or entities for the purchase and
		  installation of solar energy systems for properties located in the United
		  States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 10 Million Solar Roofs Act of
			 2010.
		2.DefinitionsIn this Act:
			(1)Eligible
			 participantThe term eligible participant
			 means—
				(A)an owner of a
			 home;
				(B)a business
			 entity;
				(C)a local
			 educational agency; and
				(D)any other
			 individual or entity that the Secretary determines to be appropriate.
				(2)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
			(3)Installed
			 nameplate capacityThe term installed nameplate
			 capacity means the maximum output of a solar electric system under
			 specific conditions designated by the manufacturer of the solar electric
			 system.
			(4)Local
			 educational agencyThe term local educational agency
			 has the meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			(5)SecretaryThe
			 term Secretary means the Secretary of Energy.
			(6)Solar energy
			 systemThe term solar energy system means rooftop-
			 or ground-mounted solar equipment—
				(A)that is used to
			 generate electricity or heat water; and
				(B)with an installed
			 nameplate capacity not exceeding 1 megawatt or the thermal equivalent of 1
			 megawatt.
				3.Rebates, loans,
			 and other incentives for purchase and installation of solar energy
			 systems
			(a)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall establish a program under which the Secretary
			 shall provide competitive grants to States, Indian tribes, and local
			 governments to provide rebates, loans, or other incentives to eligible
			 participants for the purchase and installation of solar energy systems for
			 properties located in the United States.
			(b)Implementation
				(1)Competitive
			 grants
					(A)In
			 generalFor each fiscal year, the Secretary shall provide
			 competitive grants to States, Indian tribes, and local governments to be used
			 in accordance with this section.
					(B)RequirementsThe
			 Secretary shall adopt and implement criteria for awarding competitive grants
			 under subparagraph (A) to States, Indian tribes, and local governments that
			 would—
						(i)provide the
			 maximum leverage of Federal funds;
						(ii)provide for the
			 maximum deployment of solar energy;
						(iii)ensure that
			 grants are awarded to a diversity of geographic locations and recipients with
			 different population sizes;
						(iv)provide not less
			 than 2 percent of the funds available to Indian tribes and consortia of Indian
			 tribes; and
						(v)provide a
			 preference for grant recipients that have established and maintained, or agree
			 to commit to establish and maintain, standards and policies to overcome
			 barriers to distributed generation (including interconnection and net metering)
			 in a manner consistent with the legal authorities of the grant
			 recipient.
						(2)Authorized use
			 of fundsSubject to subsection (c), competitive grants provided
			 under this section may be used to expand an existing, or establish and fund a
			 new—
					(A)solar rebate
			 program;
					(B)solar loan
			 program;
					(C)solar
			 performance-based incentive program; or
					(D)solar incentive
			 program, solar deployment program or project, or innovative solar financing
			 program not described in subparagraphs (A) through (C), as determined by the
			 Secretary.
					(3)Program
			 requirementsFor each fiscal year during which a grant recipient
			 uses funds provided under this section, the grant recipient shall—
					(A)certify to the
			 Secretary that the funds will be used—
						(i)to
			 supplement, expand, or create new programs or projects and will not supplant
			 existing programs as to maximize program participation; and
						(ii)to
			 deploy an increased quantity of solar energy systems; and
						(B)submit to the
			 Secretary an implementation plan that contains—
						(i)projections for
			 solar energy systems deployment;
						(ii)data regarding
			 the number of eligible participants that are assisted under existing applicable
			 State and local programs; and
						(iii)projections
			 for—
							(I)additional solar
			 energy system deployment; and
							(II)the number of
			 additional eligible participants who will be covered by the annual
			 implementation plan.
							(c)Solar energy
			 systemWith respect to grant awards in any fiscal year under this
			 section, the Secretary may specify the type and capacity of the solar energy
			 system and type of deployment or incentive program for which the grant funds
			 are made available.
			(d)Non-Federal
			 shareEach eligible entity that receives funds under this section
			 shall be responsible for an amount equal to 20 percent of the amount of the
			 provided funds.
			(e)Administrative
			 expenses
				(1)In
			 generalNot more than 5 percent of the amounts made available for
			 each fiscal year under this section may be used to pay the administrative
			 expenses of the Department of Energy that the Secretary determines to be
			 necessary to carry out this Act (including expenses arising from monitoring and
			 evaluation).
				(2)Eligible
			 entities; other grant recipientsGrant recipients may use amounts
			 made available for each fiscal year under this section to pay for
			 administrative expenses in accordance with section 545(b)(3)(A) of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17155(b)(3)(A)).
				(f)Relationship to
			 other lawAn eligible participant that receives a rebate under
			 this section shall not be eligible for a rebate under section 206(c) of the
			 Energy Policy Act of 2005 (42 U.S.C. 15853).
			(g)Coordination;
			 consultationTo the maximum extent practicable, the Secretary
			 shall consult with the Secretary of the Treasury and the Chief Executive of
			 each grant recipient that receives funds under this section to ensure that each
			 program carried out by each grant recipient through the use of the funds is
			 coordinated with each other applicable incentive or financing program of the
			 Federal Government or any other applicable program.
			(h)Maximum
			 incentive
				(1)In
			 generalWith respect to each rebate, grant, and tax credit
			 provided to an eligible participant under this section, the aggregate value of
			 the grants, rebates, and tax credits may not exceed 50 percent of the cost to
			 the purchaser of the purchase and installation of the solar energy
			 system.
				(2)EffectNothing
			 in this subsection affects any solar loan or financing program under this
			 section or any other law (including regulations).
				(i)GoalIt
			 is the goal of the United States, through this Act and any appropriate
			 incentive or research and development program, to install distributed solar
			 energy systems on not less than 10,000,000 properties located in the United
			 States by December 31, 2021.
			(j)Report regarding
			 additional recommendationsNot later than 270 days after the date
			 of enactment of this Act, the Secretary shall submit to the Committee on Energy
			 and Natural Resources of the Senate and the Committee on Energy and Commerce of
			 the House of Representatives a report that contains additional recommendations
			 that the Secretary determines to be necessary to achieve the goal described in
			 subsection (i), including any modification to the program established under
			 subsection (a).
			(k)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary to carry out this section—
				(1)for fiscal year
			 2012, $250,000,000; and
				(2)for each of fiscal
			 years 2013 through 2021, such sums as are necessary.
				
